 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD C. EVERETT,                                 No. 2:18-cv-1947 DB P
12                         Plaintiff,
13             v.                                         ORDER
14    PATTERSON,
15                         Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Presently before the court is plaintiff’s motion to proceed in forma pauperis (ECF

19   No. 5) and his complaint for screening (ECF No. 1). For the reasons set forth below the court

20   will grant the motion to proceed in forma pauperis and dismiss the complaint with leave to

21   amend.

22                                          IN FORMA PAUPERIS

23            Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

24   1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

25            Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

26   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

27   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

28   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
                                                          1
 1   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

 2   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 3   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 4   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 5   1915(b)(2).

 6                                               SCREENING

 7      I.      Legal Standards

 8           The court is required to screen complaints brought by prisoners seeking relief against a

 9   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

10   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

11   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

12   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

13   U.S.C. § 1915A(b)(1) & (2).

14           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

15   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

16   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

17   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

18   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

19   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

20   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain
21   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

22   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

23   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

24           However, in order to survive dismissal for failure to state a claim a complaint must

25   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain

26   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,
27   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

28   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.
                                                         2
 1   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

 2   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

 3            The Civil Rights Act under which this action was filed provides as follows:

 4                   Every person who, under color of [state law] . . . subjects, or causes
                     to be subjected, any citizen of the United States . . . to the deprivation
 5                   of any rights, privileges, or immunities secured by the Constitution .
                     . . shall be liable to the party injured in an action at law, suit in equity,
 6                   or other proper proceeding for redress.
 7   42 U.S.C. § 1983. Here, the defendants must act under color of federal law. Bivens, 403 U.S. at

 8   389. The statute requires that there be an actual connection or link between the

 9   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

10   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

11   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the

12   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or

13   omits to perform an act which he is legally required to do that causes the deprivation of which

14   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

15            Moreover, supervisory personnel are generally not liable under § 1983 for the actions of

16   their employees under a theory of respondeat superior and, therefore, when a named defendant

17   holds a supervisorial position, the causal link between him and the claimed constitutional

18   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

19   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations

20   concerning the involvement of official personnel in civil rights violations are not sufficient. See
21   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

22      II.      Allegations in the Complaint

23            The events giving rise to plaintiff’s claim occurred while he was incarcerated at California

24   State Prison, Sacramento. (ECF No. 1 at 1.) Plaintiff claims defendant Dr. Patterson is throwing

25   away his health care grievances. In the section directing plaintiff to state the facts of the case

26   plaintiff has written the following: “psychological abuse torturing,” “emotion abuse torturing,”
27   and “mental abuse torturing.” (Id. at 3.) Plaintiff requests that the court remove Dr. Patterson

28   from the mental health program.
                                                           3
 1          III.      Failure to State a Claim

 2                 A complaint must contain “a short and plain statement of the claim showing that the

 3   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a). Rule 8(a) expressed the principle of notice-

 4   pleading, whereby the pleader need not give an elaborate recitation of every fact he may

 5   ultimately rely upon at trial, but only a statement sufficient to “ ‘give the defendant fair notice of

 6   what the plaintiff’s claim is and the grounds upon which it rests.’” Swierkiewicz v. Sorema N.A.,

 7   534 U.S. 506, 511-12 (2002) (quoting Conley, 355 U.S. at 47).

 8                 Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

 9   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

10   U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555). Plaintiff must set forth “sufficient

11   factual matter, accepted as true, to ‘state a claim that is plausible on its face.’” Iqbal, 556 U.S.

12   678 (quoting Twombly, 550 U.S. at 555). The “sheer possibility that a defendant has acted

13   unlawfully” is not sufficient, and “facts that are ‘merely consistent with’ a defendant’s liability”

14   fall short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678; Moss v. U.S. Secret

15   Service, 572 F.3d 962, 969 (9th Cir. 2009).

16                 Other than his statement that defendant Patterson has thrown away plaintiff’s grievances,

17   in the section of the complaint form requesting information about exhaustion of administrative

18   remedies, plaintiff has not stated any facts in the complaint. While he does not need to provide

19   every detail regarding his claim in the complaint, at a minimum he must set forth sufficient facts

20   to put the defendant on notice of what the claim is and the grounds upon which it rests. Plaintiff
21   concludes that defendant has tortured him, but he fails to specify what actions defendant took that

22   violated plaintiff’s rights under the constitution. The complaint does not state a cognizable claim

23   because it fails to state any facts showing what actions defendant took that violated plaintiff’s

24   rights.

25                                         AMENDING THE COMPLAINT

26                 As set forth above, plaintiff has failed to state a cognizable claim. However, he will be
27   given the opportunity to amend.

28   ////
                                                              4
 1           Plaintiff is advised that in an amended complaint he must clearly identify each defendant

 2   and the action that defendant took that violated his constitutional rights. The court is not required

 3   to review exhibits to determine what plaintiff’s charging allegations are as to each named

 4   defendant. If plaintiff wishes to add a claim, he must include it in the body of the complaint. The

 5   charging allegations must be set forth in the amended complaint so defendants have fair notice of

 6   the claims plaintiff is presenting. That said, plaintiff need not provide every detailed fact in

 7   support of his claims. Rather, plaintiff should provide a short, plain statement of each claim. See

 8   Fed. R. Civ. P. 8(a).

 9           Any amended complaint must show the federal court has jurisdiction, the action is brought

10   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must

11   contain a request for particular relief. Plaintiff must identify as a defendant only persons who

12   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.

13   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation

14   of a constitutional right if he does an act, participates in another’s act or omits to perform an act

15   he is legally required to do that causes the alleged deprivation).

16           In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.

17   R. Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.

18   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

19   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

20           The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d
21   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

22   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

23   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

24   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema

25   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

26   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.
27           An amended complaint must be complete in itself without reference to any prior pleading.

28   E.D. Cal. R. 220. Once plaintiff files an amended complaint, all prior pleadings are superseded.
                                                           5
 1             By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and

 2   has evidentiary support for his allegations, and for violation of this rule the court may impose

 3   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

 4                                                      CONCLUSION

 5             For the reasons set forth above, IT IS HEREBY ORDERED that:

 6             1. Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 5) is granted;

 7             2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 8                  is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

 9                  1915(b)(1). All fees shall be collected and paid in accordance with this court’s order

10                  to the Director of the California Department of Corrections and Rehabilitation filed

11                  concurrently herewith.

12             3. Plaintiff’s complaint is dismissed with leave to amend.

13             4. Plaintiff is granted thirty days from the date of service of this order to file an amended

14                  complaint that complies with the requirements of the Civil Rights Act, the Federal

15                  Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint

16                  must bear the docket number assigned to this case and must be labeled “First

17                  Amended Complaint.”

18             5. The Clerk of the Court is directed to send plaintiff a civil rights complaint form.

19             6. Failure to comply with this order will result in a recommendation that this action be

20                  dismissed.
21   Dated: March 21, 2019

22

23

24

25

26
     DLB:12
27   DLB:1/Orders/Prisoner.Civil.Rights/bloc0253.scrn

28
                                                             6
